Citation Nr: 1417412	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-24 358	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a dental disorder, including a gum condition and loss of teeth.

(The matters of entitlement to: service connection for a disability due to asbestos exposure, nonservice-connected VA pension benefits, an increased rating for a laceration of the chin, and whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder are the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his brother
ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1973 to December 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Cleveland, Ohio Regional Office (RO).  A Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) in October 2009.  A transcript of the hearing is associated with the claims file. 

In January 2010 the Board issued a decision which denied service connection for a dental disorder.  The Veteran appealed the January 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court endorsed a Joint Motion for Remand (Joint Motion I) of the parties, vacated the January 2010 Board decision, and remanded the matter for the Board to adequately address the competency and credibility of the appellant's lay statements regarding his loss of teeth due to trauma in service.

In November 2010 the Board issued a decision which again denied service connection for a dental disorder.  The Veteran appealed the November 2010 Board decision to the Court.  In June 2011, the Court endorsed a Joint Motion for Remand (Joint Motion II) of the parties, vacated the November 2010 Board decision, and remanded the matter to the Board for compliance with Bryant v. Shinseki, 23 Vet. App. 488 (1995) and for further discussion regarding the reasons and bases for its credibility determination.

In January 2012 the Board issued a decision which again denied service connection for a dental disorder.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 132 (Fed. Cir. 2013), the Board's January 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ who conducted the October 2009 hearing.  To remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested to only have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.  


FINDING OF FACT

It is not shown that the Veteran has a dental disability for which compensation is payable; he does not meet the legal requirements for service connection for the limited purpose of receiving VA outpatient treatment; there is no indication of a current dental disability that is a residual of a combat wound or other trauma in service.


CONCLUSION OF LAW

Service connection for a dental disability, for compensation purposes and/or for VA outpatient dental treatment purposes, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.381 , 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 
Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements with respect to the dental claim were satisfied by an October 2006 pre-adjudication letter that explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and advised him to submit any evidence or provide any information he had regarding his claim.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the October 2006 letter informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and is not prejudiced by any technical notice deficiency that may have occurred earlier in the process.  VA's notice requirements in this matter are met.

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, the Veteran's service treatment records (STRs) and pertinent postservice treatment records (including VA outpatient treatment records) have been secured.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with that regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the October 2009 hearing, the undersigned indicated that the hearing would focus on the issue of service connection for a dental disorder and discussed the elements of the claim that were lacking to substantiate the claim.  The Veteran was assisted at the hearing by his accredited then representative from Veterans of Foreign Wars of the United States.  The representative and the VLJ asked questions to ascertain the nature and etiology of the Veteran's dental disorder.  No pertinent outstanding evidence was identified by the Veteran or his representative.  The Board finds that there has been substantial compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.

In a November 2011 written statement the Veteran indicated that he had testified at his father's Board hearing in May 2011 and that some of his testimony in the May 2011 hearing may be relevant to his claim.  The Board has associated the relevant pages of the May 2011 hearing transcript with the record and considered this testimony in connection with his dental claim; however, the Board does not find it relevant as the Veteran did not specifically address his mouth or gums or a dental disorder in his May 2011 testimony.  

[As an aside, although the May 2011 hearing was before another VLJ, the Board finds that the law and regulations do not require the May 2011 VLJ to participate in the final determination on this claim as the May 2011 hearing was not held to address this Veteran's dental claim but instead was held to address claims of a different Veteran.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707; Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The VLJ who conducted the May 2011 hearing made clear at the beginning of the hearing the claims that were being addressed and the identity of the Veteran presenting those claims.  The Veteran in this case was in no way led to believe that the May 2011 hearing was conducted to address his claim or that the VLJ who conducted the May 2011 hearing would decide his appeal.]  

Given that the Veteran's report of dental trauma is deemed not credible, an examination to address the claim is not necessary, as a medical opinion based on his accounts would not be probative.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.


Pertinent Law and Regulations, Factual Background, and Legal Analysis

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be compensable are set forth in 38 C.F.R. § 4.150.  They include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Considering the evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disability.  Notably, he has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.  The STRs show that the Veteran boxed in service and that he was bitten on the chin by a rat.  He has alleged that his dental problems are related to his boxing, to an animal bite, and to an incident in service when he was robbed and beaten.  See February 2006 written statement and October 2009 hearing testimony.  He also reported that 20 teeth were pulled while he was in boot camp.  See November 2005 written statement.

Service dental records show that in January 1973 (when he apparently was in boot camp) the Veteran was assessed with slight calculus, and tooth #17 was extracted.  Tooth #32 was extracted in June 1975, and tooth #16 was extracted in September 1976.  VA outpatient records show that in November 2004, the Veteran was noted as having inflamed, spongy gingiva and multiple areas of decay.  Tooth #19 was severely broken down and was extracted.  In February 2005, tooth #30 was extracted due to periodontal disease.  An August 2005 treatment record notes chronic perio disease.  Although the evidence of record shows that the Veteran has missing teeth, there is no evidence of irreplaceable missing teeth.  As noted above, replaceable missing teeth may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.

Based upon the foregoing, the Board concludes that there is no basis in the law for the award of service-connected VA disability compensation for the Veteran's current dental condition.  He is not eligible for VA compensation as his current dental condition does not fall under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150 (outlined above).

The Court has held that a claim for service connection for dental compensation is also a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).

The Board finds that there is no basis for the grant of service connection for a dental condition for VA outpatient dental treatment purposes only.  Governing regulations provide classes of eligibility for VA outpatient dental treatment, defining the circumstances under which treatment may be authorized.  38 C.F.R. § 17.161.  The Veteran does not meet the requirements for eligibility for outpatient treatment based on any of the classes.  Significantly, one-time dental treatment (Class II) is available for veterans, but 38 C.F.R. § 3.181 limits the outpatient dental treatment to treatable or replaceable missing teeth in some instances.  See 38 C.F.R. § 17.161(b).

In the Veteran's case, he was separated from service in December 1976; therefore, he is eligible for treatment only with a timely filed application.  Such application must have been submitted within one year of his separation.  The evidence includes a dental rating form for outpatient treatment purposes only dated in July 1977.  It notes "claim timely filed for treatment."  However, it also shows "[t]rauma claimed but not shown in service dental records."  Since his timely application for outpatient dental treatment was denied, he does not meet the requirements for a VA dental care on a Class II basis.

Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma are eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(a)(1)(c); 38 C.F.R. § 17.161(c).  The significance of a finding that a dental condition is due to trauma in service is that a veteran will be eligible for VA outpatient dental treatment without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).  As an initial matter, the Veteran does not contend, and the evidence does not show, that he ever served in combat.

The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a wound to the teeth and jaw.  Accordingly, "service trauma" does not include the Veteran's tooth extractions in service.  For the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  VAOPGCPREC 5-97 (1997); 62 Fed. Reg. 15,566 (1997); see also Nielson v. Shinseki, 23 Vet. App. 56 (2009).

The Veteran's statements that he had dental problems due to an animal bite in service or due to boxing or being hit in the mouth in service are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  The Veteran's reports of a history of dental problems due to events in service lack credibility as they are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  His statements that he was bitten in the mouth are also not credible because they are inconsistent.  He has variously reported that he was bitten on the chin by a snake (July 1991 and November 2005) and that he was bitten by a rat (April 2010).  At the October 2009 hearing he acknowledged that he did not recall what bit him: "[a] mongoose, a rat, a snake, I don't know what it was."  Thus, he himself has indicated that his recollections are vague and unclear.  August 1976 STRs show that the animal bite he sustained was a rat bite on his chin (emphasis added), and that the resulting wound on the chin was cleaned and sutured. 

The Veteran has also reported his recollection that apparently as the result of dental trauma "while in boot camp at least 20 teeth were removed from my mouth."  See written statement dated February 3, 2006.  This statement is a self-serving fabrication that is contradicted by contemporaneous dental records.  A contemporaneous dental record shows that during basic training (in January 1973) one tooth was extracted due to decay (caries), with no mention of trauma.  Furthermore, the Veteran's December 1976 service separation examination report reflects that at separation from service he had only 6 (not 20 or more) missing teeth.

The probative value of the Veteran's statements is also limited by the significant time interval between when he alleges the incidents in service occurred and when his recollections where first reported (in support of a claim for VA benefits over 15 years after service separation).  The probative value of the statements is further limited by the fact that the Veteran's STRs do not show that he sought dental treatment due to boxing injuries.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence").  While the STRs do show complaints regarding boxing injuries to the finger, wrist, right arm, shoulder, and nose (to include pain shooting from the nose towards the front tooth), the dental records do not show any dental treatment for boxing injuries or from being hit in the mouth; his front teeth were noted to be normal at separation.  Regarding the Veteran's contention that he had dental problems as a result of the animal bite in service, his STRs are silent for any dental treatment required as a result of the documented rat bite on the chin.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of veteran's medical history but must assess the credibility and weight of the evidence provided by the veteran before rejecting it). 

In summary, the Board finds that the Veteran's accounts relating his current dental disability to trauma in service lack credibility and are outweighed in probative value by contemporaneous medical evidence.

Accordingly, service connection for a dental disability on the basis that such is due to dental trauma must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a dental disorder for compensation purposes and/or for VA outpatient dental treatment purposes is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


